Citation Nr: 0336715	
Decision Date: 12/31/03    Archive Date: 01/07/04	

DOCKET NO.  02-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic eye 
disorder (other than optic neuritis with recurrent diplopia), 
to include defective vision/refractive error.

2.  Entitlement to service connection for the residuals of 
excision of a scaling calculus from the left Wharton's duct.  

3.  Entitlement to service connection for a chronic left knee 
disorder, to include arthritis.

4.  Entitlement to service connection for tinea pedis of the 
left foot.

5.  Entitlement to an initial compensable evaluation for 
headaches as the residual of head injury.

6.  Entitlement to an initial evaluation in excess of 
30 percent for multiple sclerosis with myelopathy and 
numbness of the arms and legs, and a history of abnormal 
reflexes.  


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
March 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The United States Court of Veterans Appeals (Court) has 
issued decisions regarding jurisdiction of the Board.  If the 
record lacks a timely filed substantive appeal in regard to a 
particular issue, the Board does not have jurisdiction.  Roy 
v. Brown, 5 Vet.App. 554 (1993).  A review of the record 
reflects that a timely substantive appeal was not entered 
with regard to the issues of entitlement to service 
connection for a cervical spine disorder and residuals of 
asbestos exposure.  In absence of a timely substantive 
appeal, the Board does not have jurisdiction of such issues.  
Id.  

Additionally, the veteran raised the issue of entitlement to 
service connection for depression in his substantive appeal 
received in October 2002.  This issue has not been developed 
for appellate review and is therefore referred to the RO for 
appropriate disposition.

This appeal is being remanded to the RO via the Appeals 
Management Center in Washington, D.C.  


REMAND

The veteran in this case seeks service connection for various 
disabilities, as well as increased evaluations for 
service-connected multiple sclerosis and headaches.


In that regard, on a number of occasions in service, the 
veteran received treatment for various eye problems, 
including conjunctivitis, and a foreign body in his left eye.  
While on VA neurologic examination in January 2000, there was 
noted the presence of internuclear ophthalmoplegia associated 
with multiple sclerosis, it is at this time unclear whether 
the veteran currently exhibits a chronic eye disorder or 
disorders (other than the optic neuritis with recurrent 
diplopia, for which service connection is already in effect).

The Board further notes that, while in service, the veteran 
underwent surgery for the removal of a salivary calculus from 
the left Wharton's duct.  While on VA general medical 
examination in January 2000, the veteran's mouth and throat 
were described as "negative," in subsequent correspondence of 
November 2001, the veteran complained of swelling and pain 3 
to 4 times a year in the area of the submandibular gland in 
question.  Under such circumstances, further development of 
the evidence will be undertaken prior to a final adjudication 
of the veteran's claim.  

As regards the veteran's claim for service connection for a 
chronic left knee disorder, the Board notes that, while in 
service, the veteran received treatment for knee pain 
following walking or running.  While at the time of the 
veteran's service separation examination, there was no 
evidence of any chronic disability of the left knee, as of 
the time of the aforementioned VA general medical examination 
in January 2000, the veteran received a diagnosis of left 
knee strain.  Such findings raise some question as to whether 
the veteran currently suffers from a chronic left knee 
disorder which is in any way the result of an incident or 
incidents of his period of active military service.  

Finally, the Board notes that, based on a review of the 
pertinent evidence of record, the veteran last underwent a VA 
neurologic examination for compensation purposes in 
January 2000, almost four years ago.  Accordingly, an 
additional, more contemporaneous VA neurologic examination 
will be undertaken prior to a final adjudication of the 
veteran's current claims for increased evaluations for 
service-connected headaches and multiple sclerosis.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  The VA has promulgated 
regulations to implement the provisions of this law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and implementing regulations essentially provide that 
the VA will assist a claimant in obtaining evidence necessary 
to substantiate his claims, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claims.  It also includes new notification provisions.  
Pursuant to the VCAA, the VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board finds that, despite the issuance (in August 2002) 
of a Statement of the Case containing certain of the 
regulatory provisions pertaining to the VCAA, the RO has 
failed to provide the veteran with adequate notice of the 
VCAA, or of the information and evidence necessary to 
substantiate his claims.  This lack of notice constitutes a 
violation of the veteran's due process rights.  Accordingly, 
the case must be remanded to the RO in order that the veteran 
may be provided with such notice.  

In light of the aforementioned, the case is remnaded to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2000, the date of 
the veteran's most recent VA 
examinations, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran should be informed of any such 
problem.  

2.  The veteran should then be afforded 
VA ophthalmologic, otolaryngologic, and 
orthopedic examinations in order to more 
accurately determine the exact nature and 
etiology of his claimed eye and left knee 
disabilities, and residuals of excision 
of a salivary calculus from the left 
Wharton's duct.  The veteran should also 
be afforded an additional VA neurologic 
examination in order to more accurately 
determine the current severity of his 
service-connected headaches and multiple 
sclerosis.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse affect on his 
claim.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the 
ophthalmologic examination, the examining 
physician should specifically comment as 
to whether the veteran currently suffers 
from a chronic eye disorder (other than 
optic neuritis with recurrent diplopia) 
and, if so, whether that disorder is the 
result of some incident or incidents of 
his period of active military service. 

Following completion of the 
otolaryngologic examination, the 
examining physician should specifically 
comment as to whether the veteran 
currently exhibits any residuals of his 
inservice excision of a scaling calculus 
from the left Wharton's duct.

Following completion of the orthopedic 
examination, the examining physician 
should specifically comment as to whether 
the veteran currently has a chronic left 
knee disability, and if so, whether that 
disability is the result of an incident 
or incidents of his period of active 
service. 

Following completion of the neurologic 
examination, the examining neurologist 
should specifically describe any and all 
symptoms directly attributable to the 
veteran's service-connected multiple 
sclerosis.  Regarding the veteran's 
service-connected headaches, the examiner 
should specifically comment regarding the 
frequency of prostrating attacks directly 
attributable to the veteran's 
service-connected headaches.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A and in 38 C.F.R. §§ 3.159 
are fully complied with and satisfied.  
Compliance requires that the veteran be 
notified, via letter, of any information 
and any medical or lay evidence not 
previously provided to VA which is 
necessary to substantiate the claims.  A 
general form letter prepared by the RO 
not specifically addressing the 
disability or disabilities at issue is 
not acceptable.  The RO must indicate 
which portion of that information and 
evidence, if any, is to provided by the 
claimant, and which portion, if any, VA 
will attempt to obtain on behalf of the 
claimant.  After the veteran has been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) he 
should be given the opportunity to 
respond.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

4.  The RO should then review the 
veteran's claims for service connection, 
as well as his claims for increased 
evaluations for service-connected 
multiple sclerosis and headaches.  Should 
the benefits sought on appeal remain 
denied, the veteran should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                       
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

